     Case
      Case1:18-cv-06681-NRB
           1:18-cv-06681-NRB Document
                              Document43-2
                                       40 Filed
                                           Filed01/14/20
                                                 02/14/20 Page
                                                           Page11ofof13
                                                                      13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
David Chasman, Haim Seth Chasman,

                  Plaintiffs,
                                                     MEMORANDUM & ORDER
           - against -
                                                     18 Civ. 6681 (NRB)
JP Morgan Chase Bank, NA
Chase Bank, and related subsidiaries,
Successor by merger of First National
Bank of Chicago,

               Defendants.
---------------------------------------X

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     David Chasman and Haim Seth Chasman (together, “plaintiffs”)

move for leave to amend their complaint against JP Morgan Chase

Bank, N.A. (“defendant”).        Defendant cross-moves for judgment on

the pleadings.     The Court grants defendant’s motion and denies

plaintiffs’ motion for the reasons stated herein.

                                 BACKGROUND

     In 1983, Rose Ann Chasman invested $3,000 in an individual

retirement account certificate of deposit (the “IRA CD”) with First

National   Bank   of   Chicago    (“First   National”).       Compl.       ¶   8.

Plaintiffs allege that the IRA CD had an initial three-year term

at an interest rate of 12% per annum, and that it was renewable in




                                     1
       Case
        Case1:18-cv-06681-NRB
             1:18-cv-06681-NRB Document
                                Document43-2
                                         40 Filed
                                             Filed01/14/20
                                                   02/14/20 Page
                                                             Page22ofof13
                                                                        13



perpetuity for three-year terms at the 12% interest rate.                Compl.

¶ 8.

       The complaint alleges that Ms. Chasman thereafter renewed the

IRA CD with First National, and, after First National merged into

Bank One, completed a new IRA application and agreement and, in so

doing, asserted an entitlement to the perpetual 12% interest rate.

Compl. ¶ 9-10; Answer (“Ans.”) ¶ 10.               Defendant later acquired

Bank One.     Compl. ¶ 6.

       Ms. Chasman passed away in August 2007.               After her death,

plaintiffs -- Ms. Chasman’s sons and the beneficiaries of her IRA

CD -- each executed with defendant a form titled “Traditional IRA

Election    of   Payment    by    Beneficiary”   (the     “Beneficiary     Form”)

pursuant    to   which     they   “request[ed]     a    withdrawal”   from   Ms.

Chasman’s IRA due to her death.         See Declaration of Richard Farmer

(“Farmer Decl.”), Exs. 1 & 2 at 1.                     In the section of the

Beneficiary      Forms   titled     “Beneficiary       Acknowledgement,”     each

plaintiff “authorized and directed [defendant] to distribute from

my share of the deceased’s IRA in the manner requested above,” and

“agree[d] to the terms that govern my share as contained in the

IRA Custodial Agreement and Disclosure Statement [(the ‘Custodial

Agreement’)] and Account Rules and Regulations.”                Farmer Decl.,

Exs. 1 & 2 at 3 (emphasis deleted).



                                        2
      Case
       Case1:18-cv-06681-NRB
            1:18-cv-06681-NRB Document
                               Document43-2
                                        40 Filed
                                            Filed01/14/20
                                                  02/14/20 Page
                                                            Page33ofof13
                                                                       13



     The Account Rules and Regulations in effect when plaintiffs

opened their Beneficiary IRA CDs included the Deposit Account

Agreement, which provided that “[f]or automatically renewable CDs,

your CD will automatically renew for the same time period as the

initial term, and thereafter for successive like periods of time,

with an interest rate then in effect on the renewal date for like

term CD to be applicable during such time period.”                    Declaration

of Laura L. Deck (“Deck Decl.”), Exs. 1 & 2 at 11.                     Meanwhile,

under the    Custodial         Agreement,       plaintiffs   “acknowledge[d]   and

agree[d] that nothing shall be construed as conferring fiduciary

status upon [defendant].”             Farmer Decl., Exs. 9 & 10 at 3.

     Pursuant      to   the        Beneficiary   Forms,   defendant   transferred

plaintiffs’ respective portions of the balance of funds in Ms.

Chasman’s    IRA    CD        to     separate    Traditional    Beneficiary    IRA

Certificate of Deposit accounts (the “Beneficiary IRA CDs”).                   See

Compl. ¶¶ 13-14; Ans. ¶ 2.                 In 2009, defendant renewed each

plaintiff’s Beneficiary IRA CD at an interest rate of 12% per

annum.    Compl. ¶ 15; Ans. ¶ 15.

     On   January       13,    2012,    defendant    provided   plaintiffs     with

notices that their Beneficiary IRA CDs were due to mature and

automatically renew on January 30, 2012.                  Farmer Decl., Exs. 3 &

4.   The notices stated the terms and conditions that would apply

to the automatically renewed CDs, including that (1) the CDs would
                                            3
     Case
      Case1:18-cv-06681-NRB
           1:18-cv-06681-NRB Document
                              Document43-2
                                       40 Filed
                                           Filed01/14/20
                                                 02/14/20 Page
                                                           Page44ofof13
                                                                      13



renew “at the standard (non-special) interest rate in effect on

the renewal date”; (2) that the standard interest rate in effect

on January 13, 2012 was 0.35% APY; and, consistent with the Deposit

Account Agreement, that (3) the CDs would “automatically renew for

the same time period as the initial term, and thereafter for

successive like periods of time, with an interest rate then in

effect on the renewal date for like term CDs to be applicable

during such time period.”      Farmer Decl., Exs. 3 & 4 at 1-2.            Each

plaintiff’s Beneficiary IRA CD automatically renewed on January

30, 2012 at the standard interest rate of 0.35% per annum.             Farmer

Decl., Exs. 6 & 8.

     On   February   16,   2017,   plaintiffs    filed   in   this   Court    a

complaint against defendant, which they amended on March 2, 2017.

See Case No. 17 Civ. 1210, ECF Nos. 1 & 8.          The amended complaint

alleged that the IRA CD’s alleged perpetual renewability at the

12% interest rate survived Ms. Chasman’s death as well as the

disbursement of the IRA CD’s funds to plaintiffs, and that it

therefore also applied to the Beneficiary IRA CDs.            Based on this

contention, the amended complaint asserted claims for breach of

contract and breach of fiduciary duty for defendant’s failure to

renew the Beneficiary IRA CDs at an interest rate of 12% per annum

on January 30, 2012.         However, on July 17, 2017, plaintiffs

voluntarily dismissed their amended complaint without prejudice
                                     4
     Case
      Case1:18-cv-06681-NRB
           1:18-cv-06681-NRB Document
                              Document43-2
                                       40 Filed
                                           Filed01/14/20
                                                 02/14/20 Page
                                                           Page55ofof13
                                                                      13



because they could not locate any contract governing the IRA CD.

See id., ECF No. 21.

     Then,   on   March    12,   2018,    plaintiffs   filed   a    virtually

identical complaint in the Supreme Court of the State of New York,

County of New York, which defendant removed to this Court on July

25, 2018.    Defendant answered plaintiff’s complaint on August 1,

2018, and contended that it had no obligation, contractual or

otherwise, to renew the Beneficiary IRA CDs at an interest rate of

12% per annum.    Ans. ¶¶ 15-16.     Plaintiffs conceded at an initial

pretrial conference that they had still failed to locate any

contract governing the IRA CD.           Before the Court is plaintiffs’

motion for leave to amend their complaint and defendant’s cross-

motion for judgment on the pleadings.

                                 DISCUSSION

     A. Judgment on the Pleadings

     1. Legal Standard

     “After the pleadings are closed -- but early enough not to

delay trial -- a party may move for judgment on the pleadings.”

Fed. R. Civ. P. 12(c).       “In deciding a Rule 12(c) motion, [the

Court]   employ[s]   the   same   standard    applicable     to    dismissals

pursuant to Fed. R. Civ. P. 12(b)(6).”           Hayden v. Paterson, 594

F.3d 150, 160 (2d Cir. 2010) (internal quotation marks omitted).

Accordingly, “[t]o survive a Rule 12(c) motion, [the] ‘complaint
                                     5
      Case
       Case1:18-cv-06681-NRB
            1:18-cv-06681-NRB Document
                               Document43-2
                                        40 Filed
                                            Filed01/14/20
                                                  02/14/20 Page
                                                            Page66ofof13
                                                                       13



must contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.’”                Johnson v.

Rowley, 569 F.3d 40, 44 (2d Cir. 2009) (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)).

      2. Breach of Contract Claim

      “Under New York law, a breach of contract claim requires (1)

the existence of an agreement, (2) adequate performance of the

contract by the plaintiff, (3) breach of contract by the defendant,

and (4) damages.”     Balk v. N.Y. Inst. of Tech., 683 Fed. App’x 89,

95 (2d Cir. 2017) (internal quotation marks omitted). 1              However,

“[i]n adjudicating express contract claims, a court cannot supply

a specific obligation the parties themselves did not spell out.”

Sackin v. TransPerfect Global, Inc., 278 F.Supp. 3d 739, 750

(S.D.N.Y. 2017) (internal quotation marks omitted).             Accordingly,

to plead a claim for breach of contract, plaintiffs “must provide

specific allegations as to an agreement between the parties, the

terms of that agreement, and what provisions of the agreement were

breached   as   a   result   of   the   acts   at   issue.”    Valentini    v.

Citigroup, Inc., 837 F.Supp. 2d 304, 327 (S.D.N.Y. 2011) (internal



1Because the parties “rel[y] on New York law to support their respective
contentions,” they impliedly consent to its application.      Wm. Passalacqua
Builders, Inc. v. Resnick Dev. S., Inc., 933 F.2d 131, 137 (2d Cir. 1991); see
also Krumme v. WestPoint Stevens, Inc., 238 F.3d 133, 138 (2d Cir. 2000) (“The
parties’ briefs assume that New York law controls, and such implied consent is
sufficient to establish choice of law.” (internal quotation marks omitted)).
                                        6
      Case
       Case1:18-cv-06681-NRB
            1:18-cv-06681-NRB Document
                               Document43-2
                                        40 Filed
                                            Filed01/14/20
                                                  02/14/20 Page
                                                            Page77ofof13
                                                                       13



quotation marks omitted); see also Berman v. Sugo LLC, 580 F.Supp.

2d 191, 202 (S.D.N.Y. 2008) (“Stating in a conclusory manner that

an agreement was breached does not sustain a claim of breach of

contract.”).

      Plaintiffs assert a breach of contract claim for defendant’s

failure to renew plaintiffs’ Beneficiary IRA CDs at 12% per annum

on January 30, 2012.         However, plaintiffs do not identify any

contractual provision that defendant allegedly violated in doing

so.    Instead, they simply maintain that the IRA CD’s alleged

perpetual renewability at the 12% interest rate also applied to

the Beneficiary IRA CDs.       But plaintiffs have neither supplied nor

quoted from any contract in support of this contention.                     See

Sackin, 278 F.Supp. 3d at 750.            In fact, the complaint does not

even allege an agreement to that effect.               Rather, the Deposit

Account Agreement, which plaintiffs do not contest governs their

Beneficiary IRA CDs, states that “automatically renewable CDs

. . . will automatically renew . . . with an interest rate then in

effect on the renewal date for like term CD to be applicable during

such time period.”      Deck Decl., Exs. 1 & 2 at 11.

      Plaintiffs’ contention that the IRA CD’s alleged perpetual

renewability    at   12%   interest    per   annum   also   applied    to   the

Beneficiary IRA CDs is therefore nothing more than a “‘naked

assertion[]’ devoid of ‘further factual enhancement’” that runs
                                      7
       Case
        Case1:18-cv-06681-NRB
             1:18-cv-06681-NRB Document
                                Document43-2
                                         40 Filed
                                             Filed01/14/20
                                                   02/14/20 Page
                                                             Page88ofof13
                                                                        13



headlong into the express terms of the Deposit Account Agreement.

Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 557 (2007)).          They have accordingly failed to plead

their breach of contract claim, and it is therefore dismissed.

       3. Breach of Fiduciary Duty Claim

       “‘In New York, in order to establish a breach of fiduciary

duty, there must be a fiduciary duty owed.’”             LBBW Luxemburg S.A.

v. Wells Fargo Sec. LLC, 10 F.Supp. 3d 504, 523 (S.D.N.Y. 2014)

(quoting Summit Prop. Int’l, LLC v. Ladies Prof’l Golf Ass’n, 07

Civ. 10407 (LBS), 2010 WL 2382405, at *7 (S.D.N.Y. June 14, 2010)).

“However, no fiduciary duty is owed where explicit contractual

disclaimers of fiduciary duty apply.”              Id. (internal quotation

marks omitted).       To be enforceable, a contractual disclaimer of

fiduciary duties must be “sufficiently explicit.”              Valentini, 837

F.Supp. 2d at 326; see also BNP Paribas Mortg. Corp. v. Bank of

Am., N.A., 866 F.Supp. 2d 257, 269 (S.D.N.Y. 2012) (requiring that

the disclaimer be “clear and unambiguous”).               This requires the

disclaimer     to   “explicitly    reference    fiduciary    duties.”        LBBW

Luxemburg S.A., 10 F.Supp. 3d at 523.

       Under the Custodial Agreement, plaintiffs “acknowledge[d] and

agree[d] that nothing shall be construed as conferring fiduciary

status upon [defendant].”         Farmer Decl., Exs. 9 at 3 & 10 at 3.

This   disclaimer     of   a   fiduciary   relationship     is   sufficiently
                                       8
      Case
       Case1:18-cv-06681-NRB
            1:18-cv-06681-NRB Document
                               Document43-2
                                        40 Filed
                                            Filed01/14/20
                                                  02/14/20 Page
                                                            Page99ofof13
                                                                       13



explicit to negate plaintiffs’ allegations that defendant owed

plaintiffs a fiduciary duty.         See, e.g., Valentini, 837 F.Supp.

2d at 326 (enforcing disclaimer that “‘[defendant] is not acting

as fiduciary for’ [plaintiff]”); see also, e.g., Summit Prop.

Int’l, LLC, 2010 WL, at *7 (upholding disclaimer that “‘[n]othing

herein contained shall be construed to place the parties in the

relationship of partners, joint ventures, principal and agent, or

fiduciaries’”).

      Plaintiffs    nonetheless    contend      that   because   26    U.S.C.   §

408(a), a provision of the Internal Revenue Code, defines an IRA

as “a trust . . . created for the exclusive benefit of an individual

or   his   beneficiaries,”     defendant     was   a   “trustee”      that   owed

plaintiffs fiduciary duties.         Courts have repeatedly recognized,

however, that § 408 merely treats certain IRAs as trusts for tax

purposes,    and   that   it   imposes     no   fiduciary    duties     on    IRA

custodians.    See, e.g., Hines v. FiServ, Inc., No. 08-cv-2569-T-

30AEP, 2010 WL 1249838, at *3 (M.D. Fla. Mar. 25, 2010); Lewis v.

Delaware Charter Guar. & Trust Co., No. 14 Civ. 1779 (KAM), 2015

WL 1476403, at *11 (E.D.N.Y. Mar. 31, 2015); In re Sunpoint Sec.,

Inc., Adv. No. 99-6073, 2006 WL 8426830, at *4 (Bankr. E.D. Tex.

Apr. 17, 2006).      Moreover, even if this supposed duty existed,

plaintiffs have offered no reason why the Custodial Agreement’s

disclaimer would fail to negate it.
                                      9
      Case
       Case1:18-cv-06681-NRB
            1:18-cv-06681-NRB Document
                               Document43-2
                                        40 Filed
                                            Filed01/14/20
                                                  02/14/20 Page
                                                            Page10
                                                                 10ofof13
                                                                        13



      Accordingly, the parties have disclaimed any fiduciary duty

between them, hence, plaintiffs’ breach of fiduciary duty claim

must be, and therefore is, dismissed.

      B. Leave to Amend

      Plaintiffs move for leave to amend their complaint as set

forth in a proposed amended complaint (the “PAC”) attached to their

motion.     The PAC adds various allegations and three causes of

action.    The Court denies leave to add the causes of action because

plaintiffs expressly withdrew their request to add them in their

briefing before the Court.        ECF No. 38 at 23.

      Under Federal Rule of Civil Procedure 15(a)(2), “a party may

amend its pleading only with . . . the court’s leave.                The court

should freely give leave when justice so requires.”              Nonetheless,

the Court may deny a motion to amend if amendment would be futile.

Dluhos v. Floating & Abandoned Vessel, Known as “New York”, 162

F.3d 63, 69 (2d Cir. 1998).            “Futility is a determination, as a

matter of law, that proposed amendments would fail to cure prior

deficiencies or to state a claim under Rule 12(b)(6)[.]”               Panther

Partners Inc. v. Ikanos Commc’ns, Inc., 681 F.3d 114, 119 (2d Cir.

2012).

      As an initial matter, plaintiffs’ request for leave to amend

is   essentially    a   request   to    file   a   third   amended   complaint.

Indeed, plaintiffs not only filed an amended complaint in their
                                        10
    Case
     Case1:18-cv-06681-NRB
          1:18-cv-06681-NRB Document
                             Document43-2
                                      40 Filed
                                          Filed01/14/20
                                                02/14/20 Page
                                                          Page11
                                                               11ofof13
                                                                      13



initial lawsuit against defendant, but they also filed the instant

complaint   after     voluntarily   dismissing     their   initial   lawsuit.

Another amended complaint would therefore constitute plaintiffs’

fourth bite of the proverbial apple, which is impermissible.               See,

e.g., In re Am. Express Co. S’holder Litig., 39 F.3d 395, 402 (2d

Cir. 1994) (affirming dismissal with prejudice in part because

plaintiffs had two opportunities to amend their complaint).

     In any event, the Court concludes that the PAC is futile to

the extent it purports to identify contractual provisions that

defendant allegedly breached.            First, the PAC alleges that an

account executive from First National sent Ms. Chasman a letter in

1991 that read, “[w]hile the 12% minimum renewal offer was intended

for the first renewal only, I understand that you believed it

applied to each three year renewal of the CD.              Therefore, let me

assure   you   that    First   Chicago    will   honor   its   commitment    as

originally understood by you.            I will personally see that your

three year CD receives a minimum rate of 12% for all future

renewals of the three year term.”          PAC ¶ 10; ECF No. 32-3.         This

letter, however, fails to supply, let alone suggest, a contractual

provision pursuant to which the IRA CD’s automatic renewal at 12%

interest per annum also applied to the Beneficiary IRA CDs.

     Second, the PAC alleges that each plaintiff submitted with

his Beneficiary Form an “addendum” that stated that “[t]hese
                                     11
    Case
     Case1:18-cv-06681-NRB
          1:18-cv-06681-NRB Document
                             Document43-2
                                      40 Filed
                                          Filed01/14/20
                                                02/14/20 Page
                                                          Page12
                                                               12ofof13
                                                                      13



contract [sic] bear a coupon or [sic] 12% or so, which we expect

to be transferred to us (50% to each of us).”        PAC ¶¶ 16-17; Farmer

Decl., Exs. 1 & 2 at 4.           Plaintiffs contend that these addenda

modified their agreement with defendant in the Beneficiary Form to

apply the 12% interest rate to the Beneficiary IRA CDs.

     However,   “[c]ontract       modification   requires   proof   of     each

element requisite to the formation of a contract, including ‘a

manifestation of mutual assent sufficiently definite to assure

that the parties are truly in agreement with respect to all

material terms,’” Kaplan v. Old Mut. PLC, 526 Fed. App’x 70, 72

(2d Cir. 2013) (quoting Express Indus. & Terminal Corp. v. N.Y.

State Dep’t of Transp., 715 N.E.2d 1050, 1053 (N.Y. 1999)), “[t]he

first   step”   of   which   is    “determin[ing]   whether    there     is   a

sufficiently definite offer,” Express Indus., 715 N.E.2d at 1053.

Plainly, the addenda, which state only that plaintiffs “expect” an

interest rate of “12% or so,” are insufficiently definite to

constitute an offer to modify the terms governing the Beneficiary

IRA CDs.

     The Court also deems the PAC futile to the extent it purports

to include allegations establishing that defendant owed plaintiffs

a fiduciary duty.     The allegation that “fiduciary duties are un-

waivable by contract” is a patently false legal conclusion.                PAC

¶ 53.   So, too, is the assertion that the Custodial Agreement’s
                                      12
Case
 Case1:18-cv-06681-NRB
      1:18-cv-06681-NRB Document
                         Document43-2
                                  40 Filed
                                      Filed01/14/20
                                            02/14/20 Page
                                                      Page13
                                                           13ofof13
                                                                  13
